UNITED STATES COURT OF APPEALS
Filed 12/20/96
                             FOR THE TENTH CIRCUIT



    LARRY FRANKLIN,

                Plaintiff-Appellant,

    v.                                                   No. 96-5086
                                                   (D.C. No. CV-94-919-W)
    SHIRLEY S. CHATER, Commissioner                      (N.D. Okla.)
    of Social Security Administration, *

                .




                             ORDER AND JUDGMENT **



Before PORFILIO, ALARCON, *** and LUCERO, Circuit Judges.


*
       Effective March 31, 1995, the functions of the Secretary of Health and
Human Services in social security cases were transferred to the Commissioner of
Social Security. P.L. No. 103-296. Pursuant to Fed. R. App. P. 43(c), Shirley S.
Chater, Commissioner of Social Security, is substituted for Donna E. Shalala,
Secretary of Health and Human Services, as the defendant in this action.
Although we have substituted the Commissioner for the Secretary in the caption,
in the text we continue to refer to the Secretary because she was the appropriate
party at the time of the underlying decision.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
***
         Honorable Arthur L. Alarcon, Senior Circuit Judge, United States Court of
                                                                      (continued...)
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.

                                      I. Facts.

      Claimant Larry Franklin appeals from a district court order affirming the

Secretary's decision to deny his application for social security disability and

supplemental security income benefits. Claimant filed his application for benefits

on May 28, 1992, with a protective filing date of April 13, 1992. He alleged

disability from December 1991 because of mental retardation. After he was

briefly hospitalized in August 1992, he also claimed disability due to polycystic

kidney disease.

      The administrative law judge (ALJ) determined at step four of the

applicable five-step sequential evaluation process, see Williams v. Bowen, 844

F.2d 748, 750-52 (10th Cir.1988)(generally describing five-step analysis), that

claimant was not disabled because he had the residual functional capacity to




 (...continued)
***

Appeals for the Ninth Circuit, sitting by designation.

                                          -2-
perform a full range of basic work activities except for work involving average or

above average intelligence, and that he could return to his past relevant work as a

car washer and dishwasher. Claimant contends on appeal that substantial

evidence does not support the ALJ’s findings that his impairments do not meet 20

C.F.R. Pt. 404, Subpt. P, App. 1, 1205(C) of the Listing of Impairments, or that

he can return to his past relevant work.

                              II. Standard of Review.

      “We review the Secretary's decision to determine whether her factual

findings are supported by substantial evidence in the record viewed as a whole

and whether she applied the correct legal standards. Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Castellano v. Secretary of Health & Human Servs., 26 F.3d 1027,

1028 (10th Cir. 1994)(citations and quotation omitted). We affirm.

                                   III. Analysis.

      A person is disabled within the meaning of the Social Security Act only if

his physical and mental impairments, considered in combination, preclude him

from doing his previous work, as well as any other “substantial gainful work

which exists in the national economy.” 42 U.S.C. § 423(d)(2). At step three of

the sequential evaluation, the ALJ determines whether the claimant’s impairment

“is equivalent to one of a number of listed impairments that the Secretary


                                           -3-
acknowledges are so severe as to preclude substantial gainful activity.” Williams,

844 F.2d at 751 (quotation omitted). If the impairment is listed, it is conclusively

presumed to be disabling, and the claimant is entitled to benefits. If the

impairment is not listed, the evaluation proceeds to step four, where the claimant

must show that the “impairment prevents [him] from performing work he has

performed in the past.” Id (quotation omitted). Claimant bears the burden of

establishing his disability at steps three and four of the sequential analysis.   See,

e.g., Musgrave v. Sullivan, 966 F.2d 1371, 1376 (10th Cir. 1992).

                                A. Listed Impairment.

      Claimant contends he meets disability listing § 12.05(C), which requires

him to satisfy a two-prong test: claimant must have “[a] valid verbal,

performance, or full scale IQ of 60 through 70 and a physical or other mental

impairment imposing additional and significant work-related limitation of

function.” 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.05(C)(emphasis added). An

impairment imposes a significant work-related limitation of function “when its

effect on a claimant’s ability to perform basic work activities is more than slight

or minimal.” Fanning v. Bowen, 827 F.2d 631, 633 (9th Cir. 1987); accord

Pullen v. Bowen, 820 F.2d 105, 109 (4th Cir. 1987); Cook v. Bowen, 797 F.2d

687, 690 (8th Cir. 1986); Nieves v. Secretary of Health & Human Servs., 775




                                          -4-
F.2d 12, 14 (1st Cir. 1985); Edwards ex rel. Edwards v. Heckler, 755 F.2d 1513,

1515 (11th Cir. 1985).

      It is undisputed that claimant's IQ falls within the required range of the first

prong of the listing. Thus, the determinative issue is whether claimant suffers

from a physical or other mental impairment which imposes an additional and

significant work-related limitation of function, in satisfaction of the second prong

of § 12.05(C). The ALJ concluded that claimant did not meet the second prong of

§ 12.05(C) because, on the basis of medical reports in the record, claimant’s

“physical impairments, singularly or in combination, represent no more than a

slight abnormality, having such a minimal affect on the claimant that they would

not be expected to interfere with his ability to work.” R. Vol. II, at 50. The

ALJ’s finding that claimant’s condition did not meet a listing also relied, in part,

upon the absence of such a finding by two physicians authorized by the Secretary

to determine whether claimant’s condition meets or equals a listing. Id.         We

find no indication in the record that claimant has an additional mental or physical

impairment imposing significant work-related limitations on function. Claimant

was diagnosed in August 1992 with adult polycystic kidney disease, 1 borderline


1
       Polycystic kidney disease is an inherited kidney disorder characterized by
the presence of many bilateral cysts which cause enlargement of the kidney, as
well as reduced function thereof. It is a disease which progresses slowly over a
number of years. The time at which the disease becomes manifest is highly
                                                                      (continued...)

                                          -5-
hypertension, and a history of urinary tract infection. However, the medical

reports from the time of the diagnosis indicate that claimant was feeling well, was

not in pain, had no blood in his urine (hematuria) and was voiding without

difficulty, id at 199-200, 224-228, and the medical report from December 1993

indicates that claimant’s polycystic kidney disease was currently without

symptoms, id. at 213. Although claimant was seen by a doctor on five occasions

in 1993, the medical reports are unremarkable with the exception of elevated

blood pressure. The medical reports indicate that claimant’s hypertension was

under control by medication begun in January 1993. Id. at 209, 226. See Pacheco

v. Sullivan, 931 F.2d 695, 698 (10th Cir. 1991)(a medical condition that can be

controlled or remedied with treatment is not disabling). Dr. Sutton’s December

1993 medical report indicates that claimant was able to stand, sit or walk for eight

hours in an eight-hour day; had good range of motion in all joints, good reflexes,

and good grip strength; could continually lift and carry up to 100 pounds; could

continuously bend, crawl, squat, climb and reach; had no restrictions with his




1
 (...continued)
variable, and for many, end-stage renal failure will not occur for more than
twenty years. The Merck Manual of Diagnosis and Therapy 1730-31 (Robert
Berkow, M.D., 16th ed.1992).



                                         -6-
ability to use his hands or feet; and no restrictions for exposure to environmental

pollutants. R. Vol II, at 212-219.

      Claimant contends there is evidence in the record that supports a finding

that he has a physical or other mental impairment imposing additional and

significant work-related limitation of function. He first points to the evidence

that he is illiterate. However, claimant has held dishwashing and car washing

jobs constituting substantial gainful activity in spite of his illiteracy. He next

points to his sister’s testimony that he cannot take care of his own business affairs

without assistance and is severely fatigued. The ALJ considered this testimony,

but discounted it as not credible because it was not supported by any of the

evidence. The ALJ correctly noted that claimant had never complained of fatigue

to any of his doctors. Moreover, claimant testified he was able to manage his

own money, cook his daily meals, clean his home, do his own shopping, and drive

his car almost every day. Id. at 78, 83-84.

      Claimant then points to medical reports that claimant suffers from marked

restrictions in his ability to understand and remember detailed instructions and to

interact appropriately with the public; cannot work under stressful conditions;

cannot use good judgment in a work situation; would need close supervision, and

has a limited intellectual capacity. Like the evidence of claimant’s illiteracy, this

evidence demonstrates symptoms of claimant’s mental retardation, and does not


                                          -7-
satisfy claimant’s obligation to show an additional impairment meeting the second

prong of listing § 12.05(C). Moreover, despite these limitations, the report from

Dr. Gordon stated that claimant is “obviously capable of performing a routine and

repetitive task on a regular basis” and that his mental impairment “does not keep

him from working as a dishwasher.” Id. at 185.

      Claimant’s final contention, that the broken wrist he suffered after the

administrative hearing satisfies the second prong, is without merit. The medical

evidence demonstrates that this injury was temporary and satisfactorily healed.

Id. at 13-16. We conclude that substantial evidence supports the ALJ’s

conclusion that claimant’s condition does not meet or equal a listed impairment.

                     B. Ability to Perform Past Relevant Work.

      Claimant contends the ALJ’s finding that claimant can perform his past

relevant work is not supported by substantial evidence. At step four, “claimant

bears the burden of proving his inability to return to his particular former job and

to his former occupation as that occupation is generally performed throughout the

national economy.” Andrade v. Secretary of Health & Human Servs., 985 F.2d

1045, 1051 (10th Cir. 1993).

      Claimant first contends his most recent work as a part-time dishwasher did

not constitute substantial gainful activity. The capacity to do past work that was

substantial gainful activity indicates the claimant is not disabled, provided the


                                         -8-
work was not remote in time or sporadically performed. SSR 82-62, Soc. Sec.

Rep. Serv., Rulings 1975-1982, 809-10 (West 1983); see also 20 C.F.R.

§ 404.1571 (any work performed during a period of claimed disability may

demonstrate an ability to perform substantial gainful activity). Although

claimant’s most recent work as a part-time dishwasher was not “substantial

gainful activity,” as determined under 20 C.F.R. § 404.1574, claimant does not

dispute the ALJ’s finding that claimant’s past relevant work as a car washer and

dishwasher in 1976 through 1979, 1982 through 1984, and 1988 through 1990 did

constitute “substantial gainful activity,” some of which was performed within

fifteen years of the date of adjudication. See 20 C.F.R. § 404.1565(a); SSR

82-62, at 809-10; see also Jozefowicz v. Heckler, 811 F.2d 1352, 1356 (10th Cir.

1987)(holding that eight months of work is not considered as brief or sporadic

activity). Therefore, claimant clearly performed substantial gainful activity that

was neither remote in time, nor sporadically performed.

      Claimant next contends the ALJ erred by not calling a vocational expert.

However, the Secretary need not produce vocational expert testimony when the

issue is whether the claimant can return to work he has previously performed.

See Musgrave, 966 F.2d at 1376. As discussed above, claimant has not

demonstrated any impairment other than his mental retardation that has more than

a slight or minimal effect on his ability to work. It is undisputed that claimant


                                         -9-
suffered from mental retardation during all of the time he was able to perform his

past relevant work. The medical evidence supports the ALJ’s finding that

“claimant’s mental impairment did not in any way change on December 30, 1990,

the date claimant alleged his impairment began, or on December 30, 1991, the

date he alleged he became disabled.” R. Vol. II, at 51 (citations omitted).

Claimant’s sister testified, and there is no medical evidence to the contrary, that

nothing happened to claimant in 1990 or 1991 in terms or injury or other similar

event that caused a change in claimant’s mental or physical condition. Claimant

also testified that he left full-time employment as a dishwasher in 1990 because

that business was slow. Id. at 97. Thus, because claimant did not provide any

evidence of an inability to return to his former employment, the ALJ did not err in

not calling a vocational expert.

      Finally, claimant contends the ALJ did not compare the requirements and

demands of his past relevant work to his specific limitations. See Henrie v.

United States Dep’t of Health & Human Servs., 13 F.3d 359, 361 (10th Cir.

1993)(ALJ required to make findings regarding a claimant’s residual functional

capacity, the physical and mental demands of a claimant’s past relevant work, and

the ability of the claimant to perform those demands given claimant’s residual

functional capacity). The ALJ found that claimant had the residual functional

capacity to perform a full range of basic work activities except for work involving


                                         -10-
average or above average intelligence. The ALJ considered the findings of Dr.

Gordon that claimant was “obviously capable of performing a routine and

repetitive task on a regular basis” and that his mental impairment “obviously does

not keep him from working as a dishwasher.” R. Vol. II, at 185. The ALJ also

considered claimant’s testimony that he was able to manage his own money, cook

his daily meals, clean his home, do his own shopping, and drive his car almost

every day. The ALJ made the requisite findings regarding claimant’s residual

functional capacity and ascertained that claimant could perform his past relevant

work given his residual functional capacity. The ALJ was not required to conduct

any further comparison of limitations with work demands. See SSR 82-62, at 812

(in making findings at step four, ALJ must obtain “factual information about

those work demands which have a bearing on [a claimant’s] medically established

limitations”). Thus, contrary to claimant’s assertion, the record substantially

supports the ALJ's determination that claimant’s mental impairments have not

prevented him from performing his past relevant work.




                                        -11-
     The judgment of the United States District Court for the Northern District

of Oklahoma is AFFIRMED.



                                                  Entered for the Court



                                                  Arthur L. Alarcon
                                                  Circuit Judge




                                      -12-